            Case 1:19-cr-10161-RWZ Document 10-1 Filed 05/21/19 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )      FILED EX PARTE
               Plaintiff,                      )
                                               )
                  v.                           )      Case No. 19-CR-10161-RWZ
                                               )
SAEED MUHAMMAD,                                )
             Defendant.                        )

                   UNITED STATES’ MEMORANDUM IN SUPPORT OF
              APPLICATION FOR POST-INDICTMENT RESTRAINING ORDER

        The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, respectfully submits this memorandum of law in support of its

Motion for Restraining Order relating to the following real properties subject to forfeiture pursuant

to 21 U.S.C. § 853:

        a. the real property located at 250 Park Street, Dorchester, Massachusetts, which is owned
           by Robert L. Phifer and Gladys B. Phifer, including all buildings, appurtenances, and
           improvements thereon, more particularly described in a Quitclaim Deed recorded in
           Book 18014, Page 171 at the Suffolk County Registry of Deeds (the “Real Property”). 1

        To preserve the status quo with respect to the Real Property, while the case is pending, the

United States now seeks an order restraining the transfer, alienation, concealment, or dissipation

of the Real Property. As set forth in more detail below, the applicable forfeiture statute expressly

authorizes this Court to issue a restraining order where, as here, the United States seeks to restrain

property after an Indictment has been filed providing notice that the property is subject to

forfeiture.




        1
         The listed owners of the Real Property, Robert L. Phifer and Gladys B. Phifer, are the
parents of the Defendant and are deceased. The Defendant lives in and owns the Real Property.
        Case 1:19-cr-10161-RWZ Document 10-1 Filed 05/21/19 Page 2 of 5




                                     Procedural Background

       On May 15, 2019, a federal grand jury sitting in the District of Massachusetts, returned

a one-count Indictment charging Saheed Muhammad (the “Defendant”), with Managing and

Controlling A Building for Distribution and Use of Controlled Substances, in violation of 21

U.S.C § 856(a)(2) (Count One). The building identified in Count One is 250 Park Street,

Dorchester, Massachusetts.

       The Indictment included a Drug Forfeiture Allegation, which provided notice that the

United States intended to seek forfeiture pursuant to 21 U.S.C. § 853, upon conviction of the

Defendant of the offense in violation of 21 U.S.C. § 856(a)(2), set forth in Count One of the

Indictment, of any property constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of such offense; and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, such offense. The United States

identified the Real Property as being subject to forfeiture in the Drug Forfeiture Allegation.

                                         Legal Analysis

       To preserve the status quo while this case is pending with respect to the Real Property,

which is identified as directly forfeitable in the Indictment the United States now seeks a

Restraining Order, restraining the transfer, alienation, concealment, or dissipation of the Real

Property. As set forth in more detail below, the applicable forfeiture statute expressly authorizes

this Court to issue such restraining orders. See 21 U.S.C. § 853(e)(1)(A).

       A.      What is Forfeitable

       The forfeiture statute applicable in this case is 21 U.S.C. § 853. Pursuant to 21 U.S.C.

§ 853, the United States is entitled to forfeit: any property constituting, or derived from, any

proceeds obtained, directly or indirectly, as a result of such offense; and any property used, or



                                                2
         Case 1:19-cr-10161-RWZ Document 10-1 Filed 05/21/19 Page 3 of 5




intended to be used, in any manner or part, to commit, or to facilitate the commission of, such

offense. The United States identified the Real Property, as such property, and the Grand Jury

made a finding of probable cause.

        B.      Post-Indictment Restraint

        The plain language of the applicable forfeiture statute contemplates three circumstances in

which the United States may apply for a restraining order to “preserve the availability of property”

subject to criminal forfeiture. See 21 U.S.C. § 853(e)(1)-(2). Two of those are before an indictment

or information is filed, and for which the statute provides for the entry of temporary restraining orders,

i.e., the statutory provision dictates an expiration date for a restraining order in two situations. See 21

U.S.C. §§ 853(e)(1)(B) and 853(e)(2). First, the government may file an ex parte application for a

restraining order prior to the filing of an indictment or information. Any order issued under those

circumstances shall not be effective for more than 14 days unless extended for good cause shown or

by agreement. See 21 U.S.C. § 853(e)(2). Second, the government may file an application for a

restraining order, again before the filing of an indictment or information, after notice to persons

appearing to have an interest in the property. See 21 U.S.C. § 853(e)(1)(B). The expiration of any

restraining order issued under this scenario is not more than 90 days, unless extended by the court for

good cause shown, Aor unless an indictment or information charging [a violation for which forfeiture

may be ordered and alleging that the property would be subject to forfeiture] has been filed.@ Id.

        The third circumstance contemplated by 21 U.S.C. § 853(e) is applicable here: the issuance of

a restraining order B with no expiration date B “upon the filing of an indictment or information charging

a violation for which criminal forfeiture may be ordered and alleging that the property with respect to

which the order is sought would, in the event of conviction, be subject to forfeiture.” 21 U.S.C.

§ 853(e)(1)(A). As detailed above, §§ 853(e)(1)(B) and 853(e)(2) expressly set time limitations on



                                                    3
         Case 1:19-cr-10161-RWZ Document 10-1 Filed 05/21/19 Page 4 of 5




pre-indictment/pre-information restraining orders, but there is no statutory time limitation on a

restraining order issued after the return of an indictment or information. Id.

        Under the statutory scheme of § 853(e), whether or not a restraining order is temporary turns

on whether an indictment or information has been filed. Under § 853(e)(1)(B), a temporary (up to 90

days) restraining order obtained with notice to persons appearing to have an interest in the property

sheds its expiration date if an indictment or information is filed. See 21 U.S.C. § 853(e)(1)(B)(ii)

(“shall be effective for not more than ninety days, unless extended by the court for good cause shown,

or unless an indictment or information has been filed.”) (emphasis added). Therefore, the return of an

indictment allows issuance of a restraining order with no time limitations or the conversion of a pre-

indictment temporary restraining order into a permanent one. In addition, the statutory provisions that

govern applications for pre-indictment temporary restraining orders specifically state whether or not

notice is required and the ramifications thereof (i.e., 90-day time limitation versus a 14-day limitation).

See 21 U.S.C. §§ 853(e)(1)(B) and 853(e)(2). In contrast, the statutory provision that governs post-

indictment restraining orders contemplates ex parte applications because it does not mandate notice.

See 21 U.S.C. § 853(e)(1)(A). See also Nken v. Holder, 129 S.Ct. 1749, 1756 (2009) (“[S]tatutory

interpretation turns on ‘the language itself, the specific context in which that language is used, and the

broader context of the statute as a whole.’”), citing Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997).

        Accordingly, this Court has the authority to issue both a restraining order and lis pendens

against the Real Property to prevent the transfer and/or dissipation of the Real Property pending

the adjudication of any third party interests.




                                                    4
        Case 1:19-cr-10161-RWZ Document 10-1 Filed 05/21/19 Page 5 of 5




                                        CONCLUSION

       To preserve the status quo with respect to the Real Property, the United States requests that

the Court allow its Motion for Post-Indictment Restraining Order and issue the proposed Order

filed herewith.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Carol E. Head
                                                     CAROL E. HEAD, B.B.O. No. 652170
                                                     MICHAEL CROWLEY
                                                     Assistant United States Attorney
                                                     United States Attorney=s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
Date: May 21, 2019                                   carol.head@usdoj.gov




                                                5
